199 F.2d 27
FUJIMOTO et al.v.UNITED STATES DISTRICT COURT OF DISTRICT OF HAWAII et al.
No. 13514.
United States Court of Appeals Ninth Circuit.
Aug. 27, 1952.

Gladstein, Andersen & Leonard, San Francisco, Cal., Bouslog & Symonds, Honolulu, T.H., for petitioners.
No appearances were entered on behalf of respondent.
Before DENMAN, Chief Judge, and HEALY and ORR, Circuit Judges.
PER CURIAM.


1
Petitioners' application for leave to file a petition for writ of mandamus and/or prohibition against the United States District Court for the District of Hawaii and the Honorable J. Frank McLaughlin, Chief Judge, is granted.


2
The filed petition seeks to have considered, now, by this court the contention that the grand jurors which returned the indictment charging all the petitioners with violation of Section 2 of the Smith Act, 18 U.S.C. § 2385, were chosen and the jurors who will try the case will be chosen from panels which are not made up of a cross-section of the inhabitants of the District of Hawaii eligible to serve thereon.


3
The petition alleges the trial will be a long and costly one to both petitioners and the government, held in Roche v. Evaporated Milk Ass'n, 319 U.S. 21, 30, 63 S.Ct. 938, 87 L.Ed. 1185, not to present an exceptional circumstance required for our granting of the writ.  Nor do we find any allegation of any exceptional circumstances for the exercise of our power to issue the writ such as the Roche case holds are necessary to compel its exercise.


4
The petition is denied.